Exhibit 10.3 Hines Global REIT, Inc. Schedule of Omitted Agreements The purchase agreements set forth below have not been filed as exhibits to this Current Report on Form 8-K pursuant to Instruction 2 to Item601 of Regulation S-K, because they are substantially the same as the Form of Preliminary Agreement for the Sale of the Perpetual Usufruct Right to a Land and the Ownership Right to a Building, which has been filed as Exhibit 10.2 to this Current Report on Form 8-K: Preliminary Agreement for the Sale of the Perpetual Usufruct Right to a Land and the Ownership Right to a Building, dated as of December 22, 2011, by and between ProLogis Poland XXXIX sp. z o.o.(Purchase of Prologis Park Warsaw I; purchase price of €31.5 million Euro approximately USD $41.3 million based ona rate of $1.3091 perEuroasof the contract date) Preliminary Agreement for the Sale of the Perpetual Usufruct Right to a Land and the Ownership Right to a Building, dated as of December 22, 2011, by and between ProLogis Poland XCII sp. z o.o. (Purchase of ProLogis Park Warsaw III; purchase price of €18.7 million Euro approximately USD $24.5 million based ona rate of $1.3091 perEuroasof the contract date) Preliminary Agreement for the Sale of the Perpetual Usufruct Right to a Land and the Ownership Right to a Building, dated as of December 22, 2011, by and between ProLogis Poland XXI sp. z o.o. and ProLogis Poland XXXIX sp. z o.o.(Purchase of ProLogis Park Bedzin I; purchase price of €28.9 million Euro approximately USD $37.8 million based ona rate of $1.3091 perEuroasof the contract date) Preliminary Agreement for the Sale of the Perpetual Usufruct Right to a Land and the Ownership Right to a Building, dated as of December 22, 2011, by and between ProLogis Poland XXIX sp. z o.o. (Purchase of ProLogis Park Sosnowiec; purchase price of €19.9 million Euro approximately USD $26.1 million based ona rate of $1.3091 perEuroasof the contract date)
